Case: 15-12515   Date Filed: 01/07/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12515
                        Non-Argument Calendar
                      ________________________

                        Agency No. A055-569-825



TREVAUN LLOYD MOWATT,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (January 7, 2016)



Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-12515       Date Filed: 01/07/2016      Page: 2 of 3


       Trevaun Mowatt seeks review of the Board of Immigration Appeals’ (BIA)

denial of his motion to reopen removal proceedings, which was based on his ability

to adjust his status after his marriage to a United States citizen. Specifically,

Mowatt argues the BIA abused its discretion by denying his motion as untimely,

that equitable tolling is applicable in his case, and the standard enumerated in In re

Velarde-Pacheco, 23 I&N Dec. 253 (BIA 2002) violates the Administrative

Procedure Act. After review, 1 we deny the petition in part and dismiss in part.

       We may review a final order of removal only after an alien has exhausted all

administrative remedies available to him. 8 U.S.C. § 1252(d)(1). This requirement

is jurisdictional, and thus, precludes review of a claim that was not presented to the

BIA. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1249-50 (11th Cir.

2006). We lack jurisdiction to review Mowatt’s claim for equitable tolling and his

argument that Velarde violates the APA, because he failed to raise these arguments

before the BIA and thus, did not exhaust the claims. See id.

       The INA provides an alien may file one motion to reopen removal

proceedings, but “the motion to reopen shall be filed within 90 days of the date of

entry of a final administrative order of removal.” 8 U.S.C. § 1229a(c)(7)(A),

(C)(i). This 90-day time limit is subject to specifically enumerated exceptions,


       1
         We review our subject matter jurisdiction de novo. Amaya-Artunduaga v. U.S. Att’y
Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We review the denial of a motion to reopen for an
abuse of discretion. Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1226 (11th Cir. 2008).
                                               2
               Case: 15-12515     Date Filed: 01/07/2016    Page: 3 of 3


such as changed conditions arising in the county to which deportation has been

ordered, or if the petitioner is a battered spouse, child, or parent. 8 U.S.C.

§ 1229a(c)(7)(C)(ii), (iv). The BIA did not abuse its discretion by denying

Mowatt’s motion to reopen, as the motion was untimely and met none of the

statutory exceptions to allow for the untimely filing of a motion.

      Accordingly, we deny the petition in part and dismiss in part.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                           3